              Case 1:19-cv-00101-GSA Document 33 Filed 10/27/20 Page 1 of 3


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     SHEA LITA BOND, SBN D.C. 469103
 4
     Special Assistant United States Attorney
 5   160 Spear Street, Suite 800
     San Francisco, CA 94105
 6   Telephone: 415-977-8934
 7   Facsimile: 415-744-0134
     E-Mail: shea.bond@ssa.gov
 8   Attorneys for Defendant
 9                              UNITED STATES DISTRICT COURT

10                              EASTERN DISTRICT OF CALIFORNIA

11                                        FRESNO DIVISION

12
                                                )       Case No. 1:19-cv-00101-GSA
13   NANCY BARONE,                              )
                                                )
14                 Plaintiff,                   )       STIPULATION AND ORDER FOR THE
                                                )       AWARD AND PAYMENT OF
15          vs.                                 )       ATTORNEY FEES AND EXPENSES
                                                )       PURSUANT TO THE EQUAL ACCESS
16                                              )       TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     ANDREW SAUL,                               )
17   Commissioner of Social Security,           )
                                                )
18                                              )
                   Defendant.
19
20
21
22
23
24
25
26
27
28

                                                    1
                Case 1:19-cv-00101-GSA Document 33 Filed 10/27/20 Page 2 of 3



 1           IT IS HEREBY STIPULATED by and between the parties through their undersigned
 2   counsel, subject to the approval of the Court, that Plaintiff Nancy Barone be awarded attorney
 3   fees and expenses in the amount of FIVE THOUSAND EIGHT HUNDRED dollars ($5,800.00)
 4   under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d) AND no costs under 28
 5   U.S.C. § 1920. This amount represents compensation for all legal services rendered on behalf
 6   of Nancy Barone by counsel in connection with this civil action, including the appellate court
 7   proceedings in Ninth Circuit Case No. 20-16501, and in accordance with 28 U.S.C. §§ 1920;
 8   2412(d).
 9          After the Court issues an order for EAJA fees to Nancy Barone, the government will
10   consider the matter of Nancy Barone’s assignment of EAJA fees to Lawrence D. Rohlfing.
11   Pursuant to Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the
12   ability to honor the assignment will depend on whether the fees are subject to any offset allowed
13   under the United States Department of the Treasury’s Offset Program. After the order for EAJA
14   fees is entered, the government will determine whether they are subject to any offset.
15          Fees shall be made payable to Nancy Barone, but if the Department of the Treasury
16   determines that Nancy Barone does not owe a federal debt, then the government shall cause the
17   payment of fees, expenses and costs to be made directly to Lawrence D. Rohlfing, pursuant to
18   the assignment executed by Nancy Barone. 1 Any payments made shall be delivered to Lawrence
19   D. Rohlfing.
20          This stipulation constitutes a compromise settlement of Nancy Barone’s request for
21   EAJA attorney fees and costs, and does not constitute an admission of liability on the part of
22   Defendant under the EAJA or otherwise.        Payment of the agreed amount shall constitute a
23   complete release from, and bar to, any and all claims that Nancy Barone and/or Lawrence D.
24
     Rohlfing including the Law Office of Lawrence D. Rohlfing, may have relating to EAJA
25
     attorney fees in connection with this action and Ninth Circuit action No. 20-16501.
26
27
     1 The parties do not stipulate whether counsel for the plaintiff has a cognizable lien under federal
28   law against the recovery of EAJA fees that survives the Treasury Offset Program.
                                                      2
              Case 1:19-cv-00101-GSA Document 33 Filed 10/27/20 Page 3 of 3



 1          This award is without prejudice to the rights of Lawrence D. Rohlfing or the Law Office
 2   of Lawrence D. Rohlfing to seek Social Security Act attorney fees under 42 U.S.C. § 406(b),
 3   subject to the savings clause provisions of the EAJA.
 4
 5   Date: October 27, 2020                       LAW OFFICES OF LAWRENCE D. ROHLFING

 6                                        By:     /s/ Lawrence D. Rohlfing*
                                                   LAWRENCE D. ROHLFING
 7                                                *Authorized by email on October 26, 2020
 8                                                Attorneys for Plaintiff

 9
     Date: October 27, 2020                       McGREGOR W. SCOTT
10                                                United States Attorney
11                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
12
                                          By:     /s/ Shea Lita Bond
13                                                SHEA LITA BOND
14                                                Special Assistant United States Attorney
                                                  Attorneys for Defendant
15
16
17
18
     IT IS SO ORDERED.
19
        Dated:     October 27, 2020                            /s/ Gary S. Austin
20
                                                     UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                                     3
